 



Exhibit 10.1
SUBSCRIPTION AGREEMENT
     This Subscription Agreement (this “Agreement”) is entered into as of
March 2, 2007 by and between ReGen Biologics, Inc., a Delaware corporation
(together with its successors and permitted assigns, the “Issuer”), and the
undersigned investor (together with its successors and permitted assigns, the
“Investor”). Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in Section 9.1.
RECITALS
     Subject to the terms and conditions of this Agreement, the Investor desires
to subscribe for and purchase, and the Issuer desires to issue and sell to the
Investor, certain shares of the Issuer’s preferred stock, par value $0.01 per
share (the “Preferred Stock”), at a purchase price of $42.00 per share and an
option to purchase certain shares of the Preferred Stock or, after the Mandatory
Conversion, the Company’s common stock, par value $0.01 per share (the “Common
Stock”) pursuant to the terms of the option in the form attached hereto as
Exhibit A (the “Option”). The Issuer is offering an aggregate of up to $3.0
Million Dollars ($3,000,000) worth of shares of Preferred Stock in a private
placement to the Investor pursuant to the other terms and conditions contained
in this Agreement (the “Offering”); provided, that the Issuer reserves the right
to issue and sell a lesser or greater number of shares at the discretion of its
Board of Directors.
TERMS OF AGREEMENT
     In consideration of the mutual representations and warranties, covenants
and agreements contained herein, the parties hereto agree as follows:
1. SUBSCRIPTION AND ISSUANCE OF PREFERRED STOCK.
     1.1 Subscription and Issuance of Preferred Stock. Subject to the terms and
conditions of this Agreement, the Issuer shall issue and sell to the Investor
and the Investor subscribes for and shall purchase from the Issuer the number of
shares of Preferred Stock set forth on the signature page hereof (the “Shares”),
for the aggregate purchase price set forth on the signature page hereof, which
shall be equal to the product of the number of Shares subscribed for by the
Investor multiplied by the per share purchase price specified in the above
Recitals to this Agreement (such product, the “Purchase Price”).
     1.2 Legend. Any certificate or certificates representing the Shares shall
bear the following legend, in addition to any legend that may be required by any
Requirements of Law:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE

 



--------------------------------------------------------------------------------



 




SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES
LAWS OF ANY STATE WITH RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE
SECURITIES AND EXCHANGE COMMISSION.
2. CLOSING.
     2.1 Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place on a date designated by the Issuer, which date shall
be on or before March 2, 2007. The Closing shall take place at the offices of
Pillsbury Winthrop Shaw Pittman LLP, counsel for the Issuer, 1650 Tysons
Boulevard, McLean, VA 22102. At the Closing, unless the Investor and the Issuer
otherwise agree, (a) the Investor shall pay the Purchase Price to the Issuer, by
wire transfer of immediately available funds to an account designated in writing
by the Issuer, (b) the Issuer shall issue to the Investor the Shares, and shall
deliver or cause to be delivered promptly after Closing to the Investor a
certificate or certificates representing the Shares duly registered in the name
of the Investor, as specified on the signature pages hereto, (c) the Issuer
shall issue to the Investor the Option and (d) all other actions referred to in
this Agreement which are required to be taken for the Closing shall be taken and
all other agreements and other documents referred to in this Agreement which are
required for the Closing shall be executed and delivered.
     2.2 Termination. This Agreement may be terminated at any time prior to the
Closing:
          (a) by mutual written consent of the Issuer and the Investor;
          (b) by the Investor, upon a materially inaccurate representation or
breach of any material warranty, covenant or agreement on the part of the Issuer
set forth in this Agreement, in either case such that the conditions in
Section 8.1 would be reasonably incapable of being satisfied on or prior to the
date of the Closing; or
          (c) by the Issuer, upon a materially inaccurate representation or
breach of any material warranty, covenant or agreement on the part of the
Investor set forth in this Agreement, in either case such that the conditions in
Section 8.2 would be reasonably incapable of being satisfied on or prior to the
date of the Closing.
     2.3 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 2.2, this Agreement shall forthwith become void, there shall
be no liability on the part of the Issuer or the Investor to each other and all
rights and obligations of any party hereto shall cease; provided, however, that
nothing herein shall relieve any party from liability for the willful breach of
any of its representations and warranties, covenants or agreements set forth in
this Agreement.

2



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES OF THE ISSUER.
     As a material inducement to the Investor entering into this Agreement,
subscribing for the Shares, except as set forth in the Disclosure Schedules
delivered to the Investor concurrently herewith, the Issuer represents and
warrants to the Investor as follows:
     3.1 Corporate Status. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
the Issuer and its Subsidiaries has full corporate power and authority to own
and hold its properties and to conduct its business as described in the Issuer’s
SEC Reports. Each of the Issuer and its Subsidiaries is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business requires qualification or good standing, except for any failure to be
so qualified or be in good standing that would not have a Material Adverse
Effect.
     3.2 Corporate Power and Authority. The Issuer has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. At or prior to
the Closing, the Issuer will have taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby. No further approval or
authorization of any stockholder or the Board of Directors of the Issuer is
required for the issuance and sale of the Shares or, except as provided in
Section 6.2, the filing of the Registration Statement.
     3.3 Enforceability. This Agreement has been duly executed and delivered by
the Issuer and (assuming it has been duly authorized, executed and delivered by
the Investor) constitutes a legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, except (a) as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, and (b) the indemnity provisions of Section 7 of
this Agreement, which may not be enforceable based upon public policy
considerations, and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity.
     3.4 No Violation. The execution and delivery by the Issuer of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Issuer with the terms and provisions hereof (including,
without limitation, the Issuer’s issuance to the Investor of the Shares as
contemplated by and in accordance with this Agreement), will not result in a
default under (or give any other party the right, with the giving of notice or
the passage of time (or both), to declare a default or accelerate any obligation
under) or violate the Certificate of Incorporation or By-Laws of the Issuer or
any material Contract to which the Issuer is a party (except to the extent such
a default, acceleration, or violation would not, in the case of a Contract, have
a Material Adverse Effect on the Issuer), or materially violate any Requirement
of Law applicable to the Issuer, or result in the creation or imposition of any
material Lien upon any of the capital stock, properties or assets of the Issuer
or any of its Subsidiaries (except where such violations of any Requirement of
Law or creations or impositions of any Liens would not

3



--------------------------------------------------------------------------------



 



have a Material Adverse Effect on the Issuer). Neither the Issuer nor any of its
Subsidiaries is (a) in default under or in violation of any material Contract to
which it is a party or by which it or any of its properties is bound or (b) to
its knowledge, in violation of any order of any Governmental Authority, which,
in the case of clauses (a) and (b), could reasonably be expected to have a
Material Adverse Effect.
     3.5 Consents/Approvals. Except for the filing of a registration statement
in accordance with Article 6 hereof and filings with the SEC and the securities
commissions of the states in which the Shares are to be issued, no consents,
filings, authorizations or other actions of any Governmental Authority are
required to be obtained or made by the Issuer for the Issuer’s execution,
delivery and performance of this Agreement which have not already been obtained
or made. No consent, approval, waiver or other action by any Person under any
Contract to which the Issuer is a party or by which the Issuer or any of its
properties or assets are bound is required or necessary for the execution,
delivery or performance by the Issuer of this Agreement and the consummation of
the transactions contemplated hereby, except where the failure to obtain such
consents would not have a Material Adverse Effect on the Issuer.
     3.6 Valid Issuance. Upon payment of the Purchase Price by the Investor and
delivery to the Investor of the certificates for the Shares and the shares of
Common Stock issuable upon conversion of the Shares (the “Conversion Shares”)
(in accordance with the Certificate of Designations, Preferences and Rights
relating to the Conversion Shares, in the form attached hereto as Exhibit B)
will be validly issued, fully paid and non-assessable and will be free and clear
of all Liens imposed by the Issuer and will not be subject to any preemptive
rights or other similar rights of stockholders of the Issuer imposed by law.
     3.7 SEC Filings and Other Filings. Except as set forth on Schedule 3.7, the
Issuer has timely made all filings required to be made by it under the Exchange
Act since December 31, 2005. The Issuer has delivered or made accessible to the
Investor true, accurate and complete copies of (a) the Issuer’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2005, (b) the Issuer’s
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2006,
and (c) the Issuer’s definitive proxy statement dated April 18, 2006 relating to
its 2006 Annual Meeting of Stockholders (as such documents have, since the time
of their filing, been amended or supplemented, and together with all reports,
documents and information filed or after the date first written above through
the date of Closing with the SEC, collectively the “SEC Reports”). The SEC
Reports, when filed (unless amended and superseded by a later Issuer filing
prior to the date hereof, then on the date of such later filing), complied in
all material respects with all applicable requirements of the Exchange Act and
the Securities Act, if and to the extent applicable, and the rules and
regulations of the SEC thereunder applicable to the SEC Reports.
     3.8 Commissions. Except for those fees set forth on Schedule 3.8, the
Issuer has not incurred any other obligation for any finder’s or broker’s or
agent’s fees or commissions in connection with the transactions contemplated
hereby.

4



--------------------------------------------------------------------------------



 



     3.9 Capitalization. As of December 31, 2006, the authorized capital stock
of the Issuer consists of 165,000,000 shares of Common Stock and 60,000,000
shares of Preferred Stock. Except as set forth on Schedule 3.9, all issued and
outstanding shares of capital stock of the Issuer have been, and as of the
Closing Date will be, duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all applicable state and
federal securities laws in all material respects and were not issued in
violation of, or subject to, any preemptive, subscription or other similar
rights of any stockholder of the Issuer imposed by law. As of December 31, 2006,
the Issuer has issued and outstanding 88,647,645 shares of Common Stock and
24,306,662 shares of Preferred Stock, of which 13,260,025 shares have been
designated as Series A Convertible Preferred Stock and of which 11,046,637
shares have been designated as Series C Convertible Preferred Stock. Except for
outstanding options to purchase 34,490,266 shares of Common Stock, outstanding
warrants to purchase 12,086,348 shares of Common Stock, and the right to convert
the outstanding shares of Preferred Stock into shares of Common Stock, as of
December 31, 2006, there were no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal and
similar rights) or agreements, orally or in writing, for the purchase or
acquisition from the Issuer of any shares of capital stock, and, except as set
forth on Schedule 3.9, the Issuer is not a party to or subject to any agreement
or understanding and, to the Issuer’s knowledge, there is no agreement or
understanding between any Persons, which affects or relates to the voting or
giving of written consents with respect to any security or by a director of the
Issuer. The Issuer owns, directly or indirectly, all of the capital stock of its
Subsidiaries, free and clear of any Liens or equitable interests other than as
reflected in the SEC Reports. Except as set forth in the SEC Reports, the Issuer
has no obligation, contingent or otherwise, to redeem or repurchase any equity
security or any security that is a combination of debt and equity.
     3.10 Material Changes. Except as set forth in the SEC Reports or as
otherwise contemplated herein, since September 30, 2006, there has been no
Material Adverse Effect in respect of the Issuer and its Subsidiaries taken as a
whole. Except as set forth in the SEC Reports, since September 30, 2006, there
has not been: (i) any direct or indirect redemption, purchase or other
acquisition by the Issuer of any shares of the Common Stock; (ii) any
declaration, setting aside or payment of any dividend or other distribution by
the Issuer with respect to the Common Stock; (iii) any borrowings incurred or
any material liabilities (absolute, accrued or contingent) assumed, other than
current liabilities incurred in the ordinary course of business, liabilities
under Contracts entered into in the ordinary course of business, or liabilities
not required to be reflected on the Issuer’s financial statements pursuant to
GAAP or required to disclosed in the SEC Reports; (iv) any Lien or adverse claim
on any of the Issuer’s material properties or assets, except for Liens for taxes
not yet due and payable or otherwise in the ordinary course of business; (v) any
sale, assignment or transfer of any of the Issuer’s material assets, tangible or
intangible, except in the ordinary course of business; (vi) any extraordinary
losses or waiver of any rights of material value, other than in the ordinary
course of business; (vii) any material capital expenditures or commitments
therefor other than in the ordinary course of business; (viii) any other
material transaction other than in the ordinary course of business; (ix) any
material change in the nature or operations of the business of the Issuer and
its Subsidiaries; (x) any default in the payment of principal or interest in any
material amount, or

5



--------------------------------------------------------------------------------



 



violation of any material covenant, with respect to any outstanding debt
obligations that are material to the Issuer and its Subsidiaries as a whole;
(xi) any material changes to the Issuer’s critical accounting policies or
material deviations from historical accounting and other practices in connection
with the maintenance of the Issuer’s books and records; or (xii) any agreement
or commitment to do any of the foregoing.
     3.11 Litigation. Except as set forth in the SEC Reports, there is no
action, suit, proceeding or investigation pending or, to the Issuer’s knowledge,
currently threatened against the Issuer or any of its Subsidiaries that
questions the validity of this Agreement or the right of the Issuer to enter
into it, or to consummate the transactions contemplated hereby, or that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect on the Issuer or any material change in the current
equity ownership of the Issuer. The foregoing includes, without limitation,
actions pending or, to the Issuer’s knowledge, threatened involving the prior
employment of any of the Issuer’s employees or their use in connection with the
Issuer’s business of any information or techniques allegedly proprietary to any
of their former employers. Neither the Issuer nor any of its Subsidiaries is a
party to or subject to the provisions of any order, writ, injunction, judgment
or decree of any court or Governmental Authority. There is no action, suit,
proceeding or investigation by the Issuer or any of its Subsidiaries currently
pending or which the Issuer or any of its Subsidiaries currently intends to
initiate, which could reasonably be expected to have a Material Adverse Effect.
     3.12 Rights of Registration, Voting Rights, and Anti-Dilution. Except as
contemplated in this Agreement and as set forth on Schedule 3.12, the Issuer has
not granted or agreed to grant any registration rights, including piggyback
rights, to any Person and, to the Issuer’s knowledge, no stockholder of the
Issuer has entered into any agreements with respect to the voting of capital
shares of the Issuer. Except as set forth in Schedule 3.12, the issuance of the
Shares does not constitute an anti-dilution event for any existing security
holders of the Issuer, pursuant to which such security holders would be entitled
to additional securities or a reduction in the applicable conversion price or
exercise price of any securities.
     3.13 Offerings. Subject in part to the truth and accuracy of Investor’s
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Shares and Conversion Shares (together, the “Securities”) as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act and any applicable state securities laws, and neither the
Issuer nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.
     3.14 Licenses and Permits. To the Issuer’s knowledge and except as
disclosed in the SEC Reports or on Schedule 3.14, each of the Issuer and its
Subsidiaries has all Permits under applicable Requirements of Law from all
applicable Governmental Authorities that are necessary to operate its businesses
as presently conducted and all such Permits are in full force and effect, except
where the failure to have any such Permits in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Issuer’s knowledge, neither the Issuer nor any of its
Subsidiaries is in default under, or in violation of or

6



--------------------------------------------------------------------------------



 



noncompliance with, any of such Permits, except for any such default, violation,
or noncompliance which would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. To the Issuer’s knowledge, other
than as disclosed in the SEC Reports, there is no proposed change in any
Requirements of Law which would require the Issuer and its Subsidiaries to
obtain any Permits in order to conduct its business as presently conducted that
the Issuer and its Subsidiaries do not currently possess and the lack of which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
     3.15 Patents and Trademarks. To the Issuer’s knowledge, the Issuer and each
of its Subsidiaries has, or has rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and know-how (including trade secrets or other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures)
(collectively, the “Intellectual Property Rights”) that are necessary for use in
connection with its business as presently conducted, except where the failure to
have such Intellectual Property Rights would not reasonably be expected to have
a Material Adverse Effect. To the Issuer’s knowledge, there is no existing
infringement by another person or entity of any of the Intellectual Property
Rights that are necessary for use in connection with the Issuer’s business as
presently conducted. To the Issuer’s knowledge, the Issuer is not infringing on
any intellectual property rights of any other person, nor is there any claim of
infringement made or threatened by a third party against or involving the
Issuer.
     3.16 Insurance. The Issuer maintains and will continue to maintain
insurance with such insurers, and insuring against such losses, in such amounts,
and subject to such deductibles and exclusions as are customary in the Issuer’s
industry and otherwise reasonably prudent, all of which insurance is in full
force and effect.
     3.17 Material Contracts. All material Contracts to which the Issuer or any
Subsidiary is a party and which are required to have been filed by the Issuer on
Exhibit 10 to the SEC Reports have been filed by the Issuer with the SEC
pursuant to the requirements of the Exchange Act. Except as disclosed in the SEC
Reports, each such material Contract is in full force and effect, except as
otherwise required pursuant to its respective terms, and is binding on the
Issuer or its Subsidiaries, as the case may be, in each case, in accordance with
its respective terms, and neither the Issuer or any of its Subsidiaries nor, to
the Issuer’s knowledge, any other party thereto is in breach of, or in default
under, any such material Contract, which breach or default would reasonably be
expected to have a Material Adverse Effect. Except as set forth in the SEC
Reports, there exists no actual or, to the knowledge of the Issuer, threatened
termination, cancellation or limitation of, or any material adverse modification
or change in, the business relationship of the Issuer or any of its
Subsidiaries, or the business of the Issuer or any of its Subsidiaries, with any
customer or supplier or any group of customers or suppliers whose purchases or
inventories provided to the business of the Issuer or any of its Subsidiaries
would, individually or in the aggregate, have a Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



     3.18 Taxes. The Issuer has filed all material federal, state and foreign
income and franchise tax returns which are due and has paid or accrued all taxes
shown as due thereon, and the Issuer has no knowledge of a tax deficiency which
has been or might be asserted or threatened against it which is reasonably
likely to have a Material Adverse Effect.
4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.
     As a material inducement to the Issuer entering into this Agreement and
issuing the Shares, the Investor represents, warrants, and covenants to the
Issuer as follows:
     4.1 Power and Authority. The Investor, if other than a natural person, is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation. The Investor has the
corporate, partnership or other power (or capacity) and authority under
applicable law to execute and deliver this Agreement and consummate the
transactions contemplated hereby, and has all necessary authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The Investor has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.
     4.2 No Violation. The execution and delivery by the Investor of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Investor with the terms and provisions hereof, will not result
in a default under (or give any other party the right, with the giving of notice
or the passage of time (or both), to declare a default or accelerate any
obligation under) or violate any charter or similar documents of the Investor,
if other than a natural person, or any Contract to which the Investor is a party
or by which it or its properties or assets are bound, or violate any Requirement
of Law applicable to the Investor, other than such violations or defaults which,
individually and in the aggregate, do not and will not have a Material Adverse
Effect on the Investor. The Investor will comply with any Requirement of Law
applicable to it in connection with the Offering and any resale by the Investor
of any of the Securities.
     4.3 Consents/Approvals. No consents, filings, authorizations or actions of
any Governmental Authority are required for the Investor’s execution, delivery
and performance of this Agreement. No consent, approval, waiver or other actions
by any Person under any Contract to which the Investor is a party or by which
the Investor or any of its properties or assets are bound is required or
necessary for the execution, delivery and performance by the Investor of this
Agreement and the consummation of the transactions contemplated hereby.
     4.4 Enforceability. This Agreement has been duly executed and delivered by
the Investor and (assuming it has been duly authorized, executed and delivered
by the Issuer) constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, except
(a) as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally, and (b) the indemnity provisions of Section 7 of
this Agreement,

8



--------------------------------------------------------------------------------



 



which may not be enforceable based upon public policy considerations, and
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity.
     4.5 Investment Intent. The Investor is acquiring the Shares hereunder for
its own account and with no present intention of distributing or selling any of
the Securities and further agrees not to transfer such Securities in violation
of the Securities Act or any applicable state securities law, and no one other
than the Investor has any beneficial interest in the Shares (except to the
extent that the Investor may have delegated voting authority to its investment
advisor) or the Conversion Shares. The Investor agrees that it will not sell or
otherwise dispose of any of the Securities unless such sale or other disposition
has been registered under the Securities Act or, in the opinion of counsel
acceptable to the Issuer, is exempt from registration under the Securities Act
and has been registered or qualified or, in the opinion of such counsel
acceptable to the Issuer, is exempt from registration or qualification under
applicable state securities laws. The Investor understands that the offer and
sale by the Issuer of the Shares being acquired by the Investor hereunder has
not been registered under the Securities Act by reason of their contemplated
issuance in transactions exempt from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) thereof, and that
the reliance of the Issuer on such exemption from registration is predicated in
part on these representations and warranties of the Investor. The Investor
acknowledges that pursuant to Section 1.2 of this Agreement a restrictive legend
consistent with the foregoing has been or will be placed on the certificates for
the Securities.
     4.6 Accredited Investor. The Investor is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the investment to be made by it
hereunder.
     4.7 Adequate Information. The Investor has received from the Issuer, and
has reviewed, such information which the Investor considers necessary or
appropriate to evaluate the risks and merits of an investment in the Shares. The
Investor also acknowledges that the additional risk factors set forth on
Exhibit C and contained in the SEC Reports are specifically incorporated herein
by reference and form an integral part of this Agreement.
     4.8 Opportunity to Question. The Investor has had the opportunity to
question, and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers and verify information
obtained in the Investor’s examination of the Issuer, including the information
that the Investor has received and reviewed as referenced in Section 4.7 hereof
in relation to its investment in the Shares.
     4.9 No Other Representations. No oral or written material representations
have been made to the Investor in connection with the Investor’s acquisition of
the Shares which were in any way inconsistent with the information reviewed by
the Investor. The Investor acknowledges that in deciding whether to enter into
this Agreement and to purchase the Shares hereunder, it has not relied on any
representations or warranties of any type or description made by the Issuer or

9



--------------------------------------------------------------------------------



 



any of its representatives with regard to the Issuer, any of its Subsidiaries,
any of their respective businesses or properties, or the prospects of the
investment contemplated herein, other than the representations and warranties
set forth in Section 3 hereof.
     4.10 Knowledge and Experience. The Investor has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable the Investor to utilize the information referred to in Section 4.7
hereof and any other information made available by the Issuer to the Investor in
order to evaluate the merits and risks of an investment in the Shares and to
make an informed investment decision with respect thereto.
     4.11 Independent Decision. The Investor is not relying on the Issuer or on
any legal or other opinion in the materials reviewed by the Investor with
respect to the financial or tax considerations of the Investor relating to its
investment in the Shares. The Investor has relied solely on the representations
and warranties, covenants and agreements of the Issuer in this Agreement
(including the exhibits and schedules hereto) and on its examination and
independent investigation in making its decision to acquire the Shares.
     4.12 Commissions. The Investor has not incurred any obligation for any
finder’s or broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.
5. COVENANTS.
     5.1 Public Announcements. The Investor agrees not to make any public
announcement or issue any press release or otherwise publicly disseminate any
information about the subject matter of this Agreement. Except as provided
herein, the Issuer shall have the right to make such public announcements and
shall control, in its sole and absolute discretion, the timing, form and content
of all press releases or other public communications of any sort relating to the
subject matter of this Agreement, and the method of their release, or
publication thereof. The Issuer shall file within four (4) business days after
the Closing Date a Current Report on Form 8-K with the SEC in respect of the
transactions contemplated by this Agreement. The Issuer may issue an initial
press release relating to the transactions contemplated by this Agreement, but
shall not identify any Investor in such press release without the consent of
such Investor, except as may be required by any Requirement of Law or rule of
any exchange on which the Issuer’s securities are listed.
     5.2 Further Assurances. Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be reasonably necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby. Each of the Investor and the Issuer shall make on a prompt and timely
basis all governmental or regulatory notifications and filings required to be
made by it with or to any Governmental Authority in connection with the

10



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby. The Issuer and the
Investor each agree to cooperate with the other in the preparation and filing of
all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law in connection
with the transactions contemplated by this Agreement and to use their respective
commercially reasonable efforts to agree jointly on a method to overcome any
objections by any Governmental Authority to any such transactions. Except as may
be specifically required hereunder, neither of the parties hereto nor their
respective Affiliates shall be required to agree to take any action that in the
reasonable opinion of such party would result in or produce a Material Adverse
Effect on such party.
     5.3 Notification of Certain Matters. Prior to the Closing, each party
hereto shall give prompt notice to the other party of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
and warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.
     5.4 Confidential Information; Standstill.
          (a) The Investor agrees that no portion of the Confidential
Information (as defined below) shall be disclosed to third parties, except as
may be required by law, without the prior express written consent of the Issuer;
provided, that the Investor may share such information with such of its officers
and professional advisors as may need to know such information to assist the
Investor in its evaluation thereof on the condition that such parties agree to
be bound by the terms hereof. “Confidential Information” means the existence and
terms of this Agreement, the transactions contemplated hereby, and the
disclosures and other information contained herein, excluding any disclosures or
other information that is publicly available. The Investor further agrees that
it will not disclose any information regarding or trade the Common Stock
acquired through this Offering until the Issuer has publicly announced the
completion of the Offering.
          (b) For a period of two (2) years from the Closing Date, the Investor
will not, without the prior written consent of the Issuer (i) propose to enter
into any acquisition of all or substantially all of the assets or stock of the
Issuer or a merger or other business combination transaction involving the
Issuer, (ii) seek to control the management, Board of Directors or policies of
the Issuer, or (iii) except as set forth on Schedule 5.4(b), form, join or in
any way participate in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with respect to any securities of the Issuer in connection with
any of the foregoing.
6. REGISTRATION RIGHTS.
     The Investor shall have the following registration rights with respect to
the Registrable Securities owned by it:
     6.1 Transfer of Registration Rights. The Investor may assign the
registration rights with respect to the Securities to any party or parties to
which it may from time to time transfer all

11



--------------------------------------------------------------------------------



 



of the Shares in accordance with Section 4.5 hereof; provided, that the
transferee agrees in writing with the Issuer to be bound by the applicable
provisions of this Agreement regarding such registration rights and
indemnification relating thereto. Upon assignment of any registration rights
pursuant to this Section 6.1, the Investor shall deliver to the Issuer a notice
of such assignment which includes the identity and address of any assignee and
such other information reasonably requested by the Issuer in connection with
effecting any such registration (collectively, the Investor and each such
subsequent holder is referred to as a “Holder”).
     6.2 Required Registration. Subject to the prior occurrence of the Mandatory
Conversion, the Issuer agrees to register the resale of all of the Registrable
Securities by filing a Registration Statement on Form S-1 or on any other form
for which the Issuer then qualifies and is available (the “Registration
Statement”) with the SEC between March 31, 2007 and April 30, 2007 or
registering such shares on any Registration Statement filed by the Issuer prior
to that time. If the Mandatory Conversion has not occurred by April 30, 2007,
the Issuer agrees to use commercially reasonable efforts to file a Registration
Statement as soon as possible after the occurrence of the Mandatory Conversion.
The Issuer shall subsequently use commercially reasonable efforts to cause the
SEC to declare the Registration Statement effective as soon as possible. The
Issuer shall thereafter maintain the effectiveness of the Registration Statement
until the earlier of (a) the date on which all the Registrable Securities have
been sold pursuant to the Registration Statement or Rule 144 promulgated under
the Securities Act (“Rule 144”), (b) such time as the Issuer reasonably
determines, based on an opinion of counsel, that all of the Holders will be
eligible to sell under Rule 144 all of the Securities then owned by the Holders
within the volume limitations imposed by paragraph (e) of Rule 144 in the three
month period immediately following the termination of the effectiveness of the
Registration Statement, and (c) the first anniversary of the date the
Registration Statement was declared effective by the SEC. The Registration
Statement filed pursuant to this Section 6.2 may include other securities of the
Issuer that are held by Persons who, by virtue of agreements with the Issuer,
are entitled to similar registration rights.
     6.3 Registration Procedures.
          (a) In case of the Registration Statement effected by the Issuer
subject to this Section 6, the Issuer shall keep the Investor, on behalf of
Holder, advised in writing as to the initiation of such registration, and as to
the completion thereof. In addition, subject to Section 6.2 above, the Issuer
shall, to the extent applicable to the Registration Statement:
               (i) prepare and file with the SEC such amendments and supplements
to the Registration Statement as may be necessary to keep such registration
continuously effective and free from any material misstatement or omission
necessary to make the statements therein, in light of the circumstances, not
misleading, and comply with provisions of the Securities Act with respect to the
disposition of all securities covered thereby during the period referred to in
Section 6.2;

12



--------------------------------------------------------------------------------



 



               (ii) update, correct, amend and supplement the Registration
Statement as necessary;
               (iii) notify the Holder promptly when the Registration Statement
is declared effective by the SEC, and furnish such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as
Holder may reasonably request from time to time;
               (iv) use its commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions of the United States where an exemption is not available
and as Holder may reasonably request to enable it to consummate the disposition
in such jurisdiction of the Registrable Securities (provided that the Issuer
will not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this provision, or
(B) consent to general service of process in any such jurisdiction, or
(C) subject itself to taxation in any jurisdiction where it is not already
subject to taxation);
               (v) notify Holder at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading and, subject to
Section 6.6, the Issuer will prepare a supplement or amendment to such
prospectus, so that, as thereafter delivered to purchasers of such shares, such
prospectus will not contain any untrue statements of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
               (vi) cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Issuer are then
listed and obtain all necessary approvals for trading thereon;
               (vii) provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of the Registration
Statement;
               (viii) upon the sale of any Registrable Securities pursuant to
the Registration Statement, direct the transfer agent to remove all restrictive
legends from all certificates or other instruments evidencing the Registrable
Securities;
               (ix) With a view to making available to the Holder the benefits
of certain rules and regulations of the SEC that at any time permit the sale of
the Registrable Securities to the public without registration, so long as any
Registrable Securities are outstanding, the Issuer shall use its commercially
reasonable efforts for a period of two years following the date of Closing:

13



--------------------------------------------------------------------------------



 



                    (1) to make and keep public information available, as those
terms are understood and defined in Rule 144(c) under the Securities Act;
                    (2) to file with the SEC in a timely manner all reports and
other documents required of the Issuer under the Exchange Act; and
                    (3) to furnish to the Holder upon any reasonable request a
written statement by the Issuer as to its compliance with the public information
requirements of Rule 144(c) under the Securities Act; and
               (x) To advise the Holder promptly after it has received notice or
obtained knowledge of the existence of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose, and to make every commercially
reasonable effort to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement at the earliest possible time.
                    (b) Notwithstanding anything stated or implied to the
contrary in Section 6.3(a) above, the Issuer shall not be required to consent to
any underwritten offering of the Registrable Securities or to any specific
underwriter participating in any underwritten public offering of the Registrable
Securities.
                    (c) Each Holder agrees that upon receipt of any notice from
the Issuer of the happening of any event of the kind described in
Section 6.3(a)(v), and subject to Section 6.5, such Holder will forthwith
discontinue such Holder’s disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 6.3(a)(v) and, if so directed by the Issuer, will
deliver to the Issuer at the Issuer’s expense all copies, other than permanent
file copies, then in such Holder’s possession, of the prospectus relating to
such Registrable Securities current at the time of receipt of such notice.
                    (d) Except as required by law, all expenses incurred by the
Issuer in complying with this Section 6, including but not limited to, all
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel and accountants for the Issuer, blue sky fees and
expenses (including fees and disbursements of counsel related to all blue sky
matters) incurred in connection with any registration, qualification or
compliance pursuant to this Section 6 shall be borne by the Issuer. All
underwriting discounts and selling commissions applicable to a sale incurred in
connection with any registration of Registrable Securities and the legal fees
and other expenses of a Holder shall be borne by such Holder.
     6.4 Further Information. If Registrable Securities owned by a Holder are
included in any registration, such Holder shall furnish the Issuer such
information regarding itself as the Issuer may reasonably request and as shall
be required in connection with any registration (or amendment or supplement
thereto), referred to in this Agreement, and Holder shall indemnify the Issuer
with respect thereto in accordance with Section 7 hereof. The Investor hereby

14



--------------------------------------------------------------------------------



 



represents and warrants to the Issuer that it has accurately and completely
provided the requested information and answered the questions numbered
(a) through (d) on the signature pages of this Agreement, and the Investor
agrees and acknowledges that the Issuer may rely on such information as being
true and correct for purposes of preparing and filing the Registration Statement
at the time of filing thereof and at the time it is declared effective, unless
the Investor has notified the Issuer in writing to the contrary prior to such
time.
     6.5 Right of Suspension.
          (a) Notwithstanding any other provision of this Agreement or any
related agreement to the contrary, the Issuer shall have the right, at any time,
to suspend the effectiveness of the Registration Statement and offers and sales
of the Registrable Securities pursuant thereto whenever, in the good faith
judgment of the Issuer, (i) continuing such effectiveness or permitting such
offers and sales could reasonably be expected to have an adverse effect upon the
Issuer’s ability to raise additional funds pursuant to one or more private
placements of shares of the Issuer or any debt securities of the Issuer, a
proposed sale of all or substantially all of the assets of the Issuer or a
merger, acquisition, reorganization, recapitalization or similar current
transaction materially affecting the capital, structure, or equity ownership of
the Issuer, (ii) the Registration Statement must be suspended in order to
register additional shares of Preferred Stock or Common Stock, (iii) there
exists a material development or a potential material development with respect
to or involving the Issuer that the Issuer would be obligated to disclose in the
prospectus used in connection with the Registration Statement, which disclosure,
in the good faith judgment of the Issuer, after considering the advice of
counsel, would be premature or otherwise inadvisable at such time, or (iv) the
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances, not
misleading, including without limitation that period annually during which any
Registration Statement would require suspension pending the Issuer’s new fiscal
year financial statements (each, a “Suspension Event”). In the event that the
Issuer shall determine to so suspend the effectiveness of the Registration
Statement and offers and sales of the Registrable Securities pursuant thereto,
the Issuer shall, in addition to performing those acts required to be performed
under the Securities Act and/or the Exchange Act or deemed advisable by the
Issuer, deliver to each Holder written notice thereof, signed by the Chief
Financial Officer or Chief Executive Officer of the Issuer. Upon receipt of such
notice, the Holders shall discontinue disposition of the Registrable Securities
pursuant to the Registration Statement and prospectus until such Holders (x) are
advised in writing by the Issuer that the use of the Registration Statement and
prospectus (and offers and sales thereunder) may be resumed, (y) have received
copies of a supplemental or amended prospectus, if applicable, and (z) have
received copies of any additional or supplemental filings which are incorporated
or deemed to be incorporated by reference into such prospectus. The Issuer will
exercise commercially reasonable efforts to ensure that the use of the
Registration Statement and prospectus may be resumed as quickly as practicable.

15



--------------------------------------------------------------------------------



 



          (b) The Issuer’s right to suspend the effectiveness of the
Registration Statement and the offers and sales of the Registrable Securities
pursuant thereto, as described above in this Section 6.5(a), shall be for a
period of time (the “Suspension Period”) beginning on the date of the occurrence
of the Suspension Event and expiring on the earlier to occur of (i) the date on
which the Suspension Event ceases, or (ii) ninety (90) days after the occurrence
of the Suspension Event; provided, however, that there shall not be more than
two Suspension Periods in any 12-month period. Notwithstanding the foregoing,
the Issuer shall be able to suspend the effectiveness of the Registration
Statement and offers and sales of the Registrable Securities for any time period
as may reasonably be required in order to update the Registration Statement to
replace financial information which is no longer current, as required by
applicable securities law.
          (c) In addition, in connection with any underwritten public offering
of securities of the Issuer, if requested by the Issuer or its managing
underwriter, each Holder will enter into a lock-up agreement pursuant to which
such Holder will not, during the seven (7) days prior to, and for a period no
longer than one hundred eighty (180) days following, the date of the prospectus
(or if the offering is pursuant to a shelf registration statement, the date of
the pricing prospectus supplement) relating to the offering, offer, sell or
otherwise dispose of any securities of the Issuer without the prior consent of
the Issuer and the managing underwriter, provided that the executive officers
and directors of the Issuer enter into lock-up agreements for a period at least
as long and on the same terms.
     6.6 Transfer of Securities. An Investor may transfer all or any part of its
Securities to any Person under common management with the Investor; provided,
that any such transfer shall be effected in full compliance with all applicable
federal and state securities laws, including, but not limited to, the Securities
Act and the rules of the SEC promulgated thereunder. The Issuer will effect such
transfer of restricted certificates and will promptly amend or supplement the
Prospectus forming a part of the Registration Statement to add the transferee to
the selling stockholders in the Registration Statement; provided that the
transferor and transferee shall be required to provide the Issuer with the
information requested of the Investor in this Agreement, information reasonably
necessary for the Issuer to determine that the transfer was effected in
accordance with all applicable federal and state securities laws, including, but
not limited to, the Securities Act and the rules of the SEC promulgated
thereunder, and all other information reasonably requested by the Issuer from
time to time in connection with any transfer, registration, qualification or
compliance referred to in Section 6.4.
7. INDEMNIFICATION.
     7.1 Indemnification by the Issuer. The Issuer will indemnify and hold
harmless each Holder of Registrable Securities which are included in a
registration statement pursuant to the provisions of Section 6 hereof and any
underwriter (as defined in the Securities Act) for such Holder, and any person
who controls such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or such underwriter within the
meaning of the Securities Act, and any officer, director, investment adviser,
employee, agent, partner, member

16



--------------------------------------------------------------------------------



 



or affiliate of such Holder (each, a “Holder Indemnified Party”), from and
against, and will reimburse each such Holder Indemnified Party with respect to,
any and all claims, actions, demands, losses, damages, liabilities, costs and
reasonably incurred expenses to which such Holder or any such Holder Indemnified
Party may become subject under the Securities Act or otherwise, insofar as such
claims, actions, demands, losses, damages, liabilities, costs or reasonably
incurred expenses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in such registration
statement, any prospectus contained therein or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (ii) any materially inaccurate
representation or breach of any material warranty, agreement or covenant of the
Issuer contained herein; provided, however, that the Issuer will not be liable
in any such case to the extent that any such claim, action, demand, loss,
damage, liability, cost or expense is caused by an untrue statement or alleged
untrue statement or omission or alleged omission (1) made in conformity with
information furnished by such Holder in writing specifically for use in the
preparation thereof, or (2) which was cured in an amendment or supplement to the
prospectus (or any amendment or supplement thereto) delivered to the Holder on a
timely basis to permit proper delivery thereof prior to the date on which any
Registrable Securities were transferred or sold.
     7.2 Indemnification by the Holder. Each Holder of Registrable Securities
which are included in a registration statement pursuant to the provisions of
Section 6 hereof will indemnify and hold harmless the Issuer, and any Person who
controls the Issuer within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, and any officer, director, employee,
agent, partner, member or affiliate of the Issuer (each, an “Issuer Indemnified
Party”) from and against, and will reimburse the Issuer Indemnified Parties with
respect to, any and all losses, damages, liabilities, costs or reasonably
incurred expenses to which such Issuer Indemnified Parties may become subject
under the Securities Act or otherwise, insofar as such losses, damages,
liabilities, costs or reasonably incurred expenses are caused by any untrue or
alleged untrue statement of any material fact contained in such registration
statement, any prospectus contained therein or any amendment or supplement
thereto, or are caused by the omission or the alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was so
made solely in reliance upon and in conformity with written information
furnished by such Holder specifically for use in the preparation thereof;
provided, however, that the liability of any Holder pursuant to this Section 7.2
shall be limited to an amount not to exceed the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to the registration
statement which gives rise to such obligation to indemnify.
     7.3 Procedures. Promptly after receipt by a party indemnified pursuant to
the provisions of Section 7.1 or Section 7.2 of notice of the commencement of
any action involving the subject matter of the foregoing indemnity provisions,
such indemnified party will, if a claim thereof is to be made against the
indemnifying party pursuant to the provisions of Section 7.1 or

17



--------------------------------------------------------------------------------



 



Section 7.2, notify the indemnifying party of the commencement thereof; but the
omission to so notify the indemnifying party will not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Section 7 and shall not relieve the indemnifying party from liability under this
Section 7, except to the extent that such indemnifying party is materially
prejudiced by such omission. In case such action is brought against any
indemnified party and such indemnified party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall have the right to
participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party pursuant to the provisions of Section 7.1 or Section 7.2 for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof. No indemnifying party shall be liable to an indemnified
party for any settlement of any action or claim without the consent of the
indemnifying party. No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.
8. CONDITIONS TO CLOSING.
     8.1 Conditions to the Obligations of the Investor. The obligation of the
Investor to proceed with the Closing is subject to the following conditions, any
and all of which may be waived by the Investor, in whole or in part, to the
extent permitted by applicable law:
          (a) Representations and Warranties. Each of the representations and
warranties of the Issuer contained in this Agreement shall be true and correct
in all material respects as of the Closing as though made on and as of the
Closing, except (i) for changes specifically permitted by this Agreement,
(ii) that those representations and warranties which address matters only as of
a particular date shall remain true and correct as of such date, and (iii) such
failures to be true and correct which would not, individually or in the
aggregate, have a Material Adverse Effect on the Issuer. Unless the Investor
receives written notice to the contrary at the Closing, Investor shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.
          (b) Agreement and Covenants. The Issuer shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing. Unless the Investor receives written notice to the contrary at the
Closing, Investor shall be entitled to assume that the preceding is accurate in
all respects at the Closing.
          (c) No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and

18



--------------------------------------------------------------------------------



 




which materially restricts, prevents or prohibits consummation of the Closing or
any transaction contemplated by this Agreement.
          (d) Opinion of Issuer’s Counsel. The Investor shall have received an
opinion of Issuer’s counsel, dated the Closing Date, in the form attached hereto
as Exhibit D.
          (e) Closing Certificate. The Investor shall have received a
certificate executed by the Chief Executive Officer or Chief Financial Officer
of the Issuer, dated as of the Closing, to the effect that the conditions set
forth in Sections 8.1(a) and (b) have been fulfilled.
     8.2 Conditions to the Obligations of the Issuer. The obligation of the
Issuer to proceed with the Closing is subject to the following conditions, any
and all of which may be waived by the Issuer, in whole or in part, to the extent
permitted by applicable law:
          (a) Representations and Warranties. Each of the representations and
warranties of the Investor contained in this Agreement shall be true and correct
as of the Closing as though made on and as of the Closing, except (i) for
changes specifically permitted by this Agreement, and (ii) that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date. Unless the Issuer receives
written notification to the contrary at the Closing, the Issuer shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.
          (b) Agreement and Covenants. The Investor shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing. Unless the Issuer receives written notification to the contrary at the
Closing, the Issuer shall be entitled to assume that the preceding is accurate
in all respects at the Closing.
          (c) No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.
9. MISCELLANEOUS.
     9.1 Defined Terms. As used herein the following terms shall have the
following meanings:
          (a) “Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act, as in effect on the
date hereof.
          (b) “Agreement” has the meaning specified in the preamble to this
Agreement.

19



--------------------------------------------------------------------------------



 



          (c) “Bylaws” means the Bylaws of the Issuer, as the same may be
supplemented, amended, or restated from time to time.
          (d) “Certificate of Incorporation” means the Issuer’s Certificate of
Incorporation, as the same may be supplemented, amended or restated from time to
time.
          (e) “Closing” has the meaning specified in Section 2.2 of this
Agreement.
          (f) “Common Stock” has the meaning specified in the recitals of this
Agreement.
          (g) “Confidential Information” has the meaning specified in
Section 5.4 of this Agreement.
          (h) “Contract” means any indenture, lease, sublease, loan agreement,
mortgage, note, restriction, commitment, obligation or other contract, agreement
or instrument.
          (i) “Conversion Shares” has the meaning specified in Section 3.6 of
this Agreement.
          (j) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (k) “GAAP” means generally accepted accounting principles in effect in
the United States of America.
          (l) “Governmental Authority” means any nation or government, any state
or other political subdivision thereof, and any entity or official exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          (m) “Holder” has the meaning specified in Section 6.1 of this
Agreement.
          (n) “Indemnified Party” has the meaning specified in Section 7.1 of
this Agreement.
          (o) “Intellectual Property Rights” has the meaning specified in
Section 3.15 of this Agreement.
          (p) “Investor” has the meaning specified in the preamble to this
Agreement.
          (q) “Issuer” means ReGen Biologics, Inc., a Delaware corporation.
          (r) “Issuer Indemnified Party” has the meaning specified in
Section 7.2 of this Agreement.
          (s) “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement, any lease

20



--------------------------------------------------------------------------------



 



in the nature thereof, and the filing of or agreement to give any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction in connection with such mortgage, pledge, security interest,
encumbrance, lien or charge).
          (t) “Mandatory Conversion” means the Conversion of the Preferred Stock
pursuant to Paragraph 7(a) of the Certificate of Designations, Preferences and
Rights in the form attached hereto as Exhibit B.
          (u) “Material Adverse Effect” means a material and adverse change in,
or effect on, the financial condition, properties, assets, liabilities, rights,
obligations, operations or business, of a Person and its Subsidiaries taken as a
whole.
          (v) “Offering” has the meaning specified in the Recitals to this
Agreement.
          (w) “Option” has the meaning specified in the Recitals to this
Agreement.
          (x) “Permit” means any permit, certificate, consent, approval,
authorization, order, license, variance, franchise or other similar indicia of
authority issued or granted by any Governmental Authority.
          (y) “Person” means an individual, partnership, corporation, business
trust, joint stock company, estate, trust, unincorporated association, joint
venture, Governmental Authority or other entity, of whatever nature.
          (z) “Preferred Stock” has the meaning specified in the Recitals to
this Agreement.
          (aa) “Purchase Price” has the meaning specified in Section 1.1 of this
Agreement.
          (bb) “Register”, “registered” and “registration” refer to a
registration of the offering and sale or resale of Preferred Stock or Common
Stock effected by preparing and filing a registration statement in compliance
with the Securities Act and the declaration or ordering of the effectiveness of
such registration statement.
          (cc) “Registrable Securities” means the Conversion Shares and any
other shares of Common Stock or other securities issued in respect of the Shares
by way of a stock dividend or stock split or in connection with a combination or
subdivision of the’ Common Stock or by way of a recapitalization, merger or
consolidation or reorganization of the Issuer; provided, however, that as to any
particular securities, such securities will cease to be Registrable Securities
upon the earlier of (i) the sale of such securities pursuant to registration or
in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof, (ii) the date
that such securities are permitted to be disposed pursuant to Rule 144 under the
Securities Act, or (iii) the date on which all such securities cease to be
outstanding; and, as a result of the event or circumstance described in either
of the

21



--------------------------------------------------------------------------------



 



foregoing clauses (i) or (ii), all transfer restrictions and restrictive legends
with respect thereto are removed or removable in accordance with this Agreement
or such legends, as the case may be.
          (dd) “Requirements of Law” means as to any Person, the certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and any domestic or foreign and federal, state or local law, rule,
regulation, statute or ordinance or determination of any arbitrator or a court
or other Governmental Authority, in each case applicable to, or binding upon,
such Person or any of its properties or to which such Person or any of its
property is subject.
          (ee) “Rule 144” has the meaning specified in Section 6.2 of this
Agreement.
          (ff) “SEC” means the Securities and Exchange Commission.
          (gg) “SEC Reports” has the meaning specified in Section 3.7 of this
Agreement.
          (hh) “Securities” means the Shares and the Conversion Shares.
          (ii) “Securities Act” means the Securities Act of 1933, as amended.
          (jj) “Shares” has the meaning specified in Section 1.1 of this
Agreement.
          (kk) “Registration Statement” has the meaning specified in Section 6.2
of this Agreement.
          (ll) “Subsidiary” means as to any Person, a corporation or limited
partnership of which more than 50% of the outstanding capital stock or
partnership interests having full voting power is at the time directly or
indirectly owned or controlled by such Person.
          (mm) “Suspension Event” has the meaning specified in Section 6.6(a) of
this Agreement.
          (nn) “Suspension Period” has the meaning specified in Section 6.6(b)
of this Agreement.
     9.2 Other Definitional Provisions.
          (a) All terms defined in this Agreement shall have the defined
meanings when used in any certificates, reports or other documents made or
delivered pursuant hereto or thereto, unless the context otherwise requires.
          (b) Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

22



--------------------------------------------------------------------------------



 



          (c) All accounting terms shall have a meaning determined in accordance
with GAAP.
          (d) The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole
(including any exhibits and schedules hereto) and not to any particular
provision of this Agreement.
     9.3 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall
subsequently designate in writing to the other party):
          (a) if to the Issuer to:
ReGen Biologics, Inc.
509 Commerce Street
Franklin Lakes, NJ 07417
Attention: Brion D. Umidi
Telecopy: 201.651.5141
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
1650 Tysons Boulevard
McLean, VA 22102
Attention: David C. Main, Esq.
Telecopy: 703.770.7901
          (b) if to the Investor to the address or telecopy number set forth
next to its name on the signature page hereto.
     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered by hand, by messenger or by courier, or if sent by facsimile, upon
confirmation of receipt.
     9.4 Entire Agreement. This Agreement (including the exhibits and schedules
attached hereto) and other documents delivered at the Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between the parties with
respect to such subject matter.
     9.5 Expenses; Taxes. Except as otherwise provided in this Agreement, the
parties shall pay their own fees and expenses, including their own counsel fees,
incurred in connection

23



--------------------------------------------------------------------------------



 



with this Agreement or any transaction contemplated hereby. Any sales tax, stamp
duty, deed transfer or other tax (except taxes based on the income of the
Investor) arising out of the issuance of the Securities (but not with respect to
subsequent transfers) by the Issuer to the Investor and consummation of the
transactions contemplated by this Agreement shall be paid by the Issuer.
     9.6 Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
both parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts. The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.
     9.7 Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and legal assigns. The rights and obligations of this
Agreement may not be assigned by any party without the prior written consent of
the other party.
     9.8 Counterparts; Facsimile Signature. This Agreement may be executed by
facsimile signature and in any number of counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.
     9.9 Headings. The headings contained in this Agreement are for convenience
of reference only and are not to be given any legal effect and shall not affect
the meaning or interpretation of this Agreement.
     9.10 Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of New
York applicable to contracts executed and to be wholly performed within such
State.
     9.11 Severability. The parties stipulate that the terms and provisions of
this Agreement are fair and reasonable as of the date of this Agreement.
However, any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.

24



--------------------------------------------------------------------------------



 



[SIGNATURES AND OTHER INFORMATION ON NEXT THREE PAGES]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Subscription
Agreement to be duly executed and delivered as of the date set forth below.

                  NAME OF INVESTOR:       ADDRESS FOR NOTICES (Please Print):
 
                         
 
                             
 
               
SIGNATURE:
                         
 
          Attention:    
 
               
By:
          Telecopy:    
 
               
 
  Name:       Phone:    
 
               
 
  Title:       Email Address:    
 
               
 
          Tax Identification #:    
 
               

     
Exact Name to appear on Stock Certificate:
   
 
   

     
Special Stock Certificate Delivery Requirements for Closing, if any:
   
 
   

     
Number of Shares Subscribed For:
   
 
   

     
Number of Preferred Option Shares Subscribed for (100% of the Number of Shares):
   
 
   

 
Aggregate Purchase Price (Number of Shares Multiplied by $42.00 (see
Section 1.1)):                     $                                        

The Investor hereby provides the following additional information:
     (a) Excluding the Shares subscribed for above, set forth below is the
number of shares of Common Stock and options, rights or warrants of ReGen
Biologics, Inc. (“Options” and together with the Common Stock, “Owned
Securities”) which the Investor beneficially owns or of which the Investor is
the record owner on the date hereof. Please refer to the definition of
beneficial ownership on Exhibit E attached hereto. If none, please so state.
Number of Shares:                                               (excluding the
Shares subscribed for above)
Number of Options:                                               (excluding the
Preferred Option Shares subscribed for above)
Please indicate by an asterisk (*) above if the Investor disclaims “beneficial
ownership” of any of the above listed Owned Securities, and indicate in response
to question (b) below who has beneficial ownership.

26



--------------------------------------------------------------------------------



 



     (b) If the Investor disclaims “beneficial ownership” in question (a),
please furnish the following information with respect to the person(s) other
than the Investor who is the beneficial owner(s) of the Owned Securities in
question. If not applicable, please check box: ¨
Name of Beneficial
Owner:                                                            
Relationship to the
Investor:                                                            
Number of Owned Securities Beneficially
Owned:                                        

27



--------------------------------------------------------------------------------



 



NAME OF INVESTOR:                                                            
     (c) As to the Owned Securities indicated as being “beneficially owned” in
answers to question (a) and (b) does any person other than the person identified
as the “beneficial owner” have:
          (i) the sole or shared power to vote or to direct the vote of any such
Owned Securities?
          Yes o No o
or       (ii) the sole or shared power to dispose or to direct the disposition
of any such Owned Securities (referred to as “dispositive power”)?
          Yes o No o
If the answer is “Yes” to either of the forgoing questions, the Investor should
set forth below the name and address of each person who has either such power or
with whom the indicated “beneficial owner” shares such power, together with such
number of shares to which such rights relates.

       
 
     
 
     

IF THE INVESTOR IS AN ENTITY OR A TRUST:
The Investor must list the name of each natural person associated with the
Investor entity or trust who has or shares voting or dispositive power with
respect to the shares indicated as being “beneficially owned” in answers to
questions (a) or (c). For an investment or holding company, the investment
manager(s) would normally be the person(s) who hold(s) or share(s) voting and
dispositive power. For a trust, the natural person(s) holding or sharing voting
or dispositive power would normally be the trustee(s). For other types of
entities, the natural person(s) holding or sharing voting or dispositive power
would normally be the officer(s) empowered by the board of directors to make
such decisions, or if there is no such officer, each of the directors.
Disclosure is required for each natural person who in practice has voting or
dispositive power, regardless of that person’s formal title or position within
the organization.

28



--------------------------------------------------------------------------------



 



NAME OF INVESTOR:                                                            

                  Type of Power:         Name of Natural   Voting/Dispositive/  
      Person   Both   Address   Position or Title  
 
             
 
             
 
             

     (d) In any pending legal proceeding, is the Investor or any of its
affiliates a party, or does the Investor or any such associate have an interest,
adverse to the Issuer or any affiliate of the Issuer?
          Yes o No o
If the answer is “Yes,” please describe, and state the nature and amount of,
such interest.

       
 
     
 
     
 
     

     (e) Is there any family relationship (including relationships by blood,
marriage, and adoption, except those more remote than first cousin) between the
Investor or any of its affiliates and any director or officer of the Issuer, any
affiliate of the Issuer or any person who has been chosen to become a director
or officer of the Issuer?
          Yes o No o
If the answer is “Yes,” please describe the relationship.

       
 
     
 
     
 
     

29



--------------------------------------------------------------------------------



 



     (f) Are any of the Owned Securities listed in response to question (a) the
subject of a voting agreement, contract or other arrangement whereby others have
voting control over, or any other interest in, any of the Investor’s Owned
Securities?
o Yes   o No
If the answer is “Yes”, please give
details:                                                            .
     (g) Please describe each position, office or other material relationship
which the Investor has had with the Issuer or any of its affiliates, including
any Subsidiary of the Issuer, within the past three years. Please include a
description of any loans or other indebtedness, and any contracts or other
arrangements or transactions involving a material amount, payable by the
Investor to the Issuer or any of its affiliates, including its Subsidiaries, or
by the Issuer or any of its affiliates, including its Subsidiaries, to the
Investor. “Affiliates” of the Issuer include its directors and executive
officers, and any other person controlling or controlled by the Issuer. If none,
please so state.
Answer:
     (h) Please provide the name and address of other person(s), if any, to whom
any proxy statements, registration statements (including notice of effectiveness
thereof), prospectuses or similar documents and information should be delivered
by the Issuer on behalf of the Investor in the future, with respect to the
Investor’s shares:

             
 
           
 
           
 
           
 
           
 
           
 
           
 
           

     (i) Please advise if a NASD member has placed with you the Shares being
purchased hereunder: (Name of Member:)
 

30



--------------------------------------------------------------------------------



 



ACCEPTED THIS                                          DAY OF
                                        , 2007 BY:
REGEN BIOLOGICS, INC.
By:                                              
Name: Brion D. Umidi
Title: Senior Vice President and Chief Financial Officer

31



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS

 



--------------------------------------------------------------------------------



 



EXHIBIT C
RISK FACTORS RELATED TO THE OFFERING
SALES OR THE PERCEPTION OF FUTURE SALES OF OUR COMMON STOCK MAY DEPRESS OUR
STOCK PRICE. BECAUSE THE MARKET PRICES FOR BIOTECHNOLOGY AND MEDICAL DEVICE
STOCKS ARE LIKELY TO REMAIN VOLATILE, OUR STOCK PRICE MAY BE MORE ADVERSELY
AFFECTED THAN OTHER COMPANIES BY SUCH FUTURE SALES.
Sales of substantial numbers of shares of our Common Stock in the public market,
or the perception that significant sales are likely, could adversely affect the
market price of our Common Stock. Compliance with the registration rights
provisions of the Subscription Agreement could create the perception that all
Shares that are a part of this Offering (up to $5 million worth of shares) will
soon be available for sale, and this number of shares is greater than the
average trading volume for our shares. No prediction can be made as to the
effect, if any, that market sales of such shares will have on the market price
of our Common Stock. Sales of substantial amounts of such shares in the public
market could adversely affect the market price of our Common Stock.
THE OFFERING PRICE OF THE SHARES MAY NOT BEAR ANY RELATIONSHIP TO OUR ASSETS,
BOOK VALUE, EARNINGS HISTORY, OR OTHER ESTABLISHED CRITERIA. AS A RESULT, YOU
MAY EXPERIENCE IMMEDIATE AND SUBSTANTIAL DILUTION.
The offering price of the Shares was established based on such factors as our
capital requirements, financial conditions and prospects, percentage of
ownership to be held by investors following this Offering, and the general
condition of securities markets at the time of the Offering. The offering price
does not necessarily bear any relationship to our assets, book value, earnings
history or other established criteria of value. As a result, you may experience
immediate and substantial dilution.
WE ARE UNABLE TO DETERMINE WITH CERTAINTY WHEN THE REGISTRATION STATEMENT TO BE
FILED WITH THE SEC WILL BE DECLARED EFFECTIVE. CONSEQUENTLY, YOU MAY NOT BE ABLE
TO SELL YOUR SHARES FOR A SUBSTANTIAL PERIOD OF TIME.
Although we have undertaken to register the Shares for resale by you, you should
be aware that we are unable to determine with certainty when the registration
statement to be filed with the SEC will become effective. The SEC may seek to
review our registration statement, in which case, the period necessary to
achieve effectiveness of the registration statement with the SEC will be
affected by our ability to provide the SEC with sufficient disclosures
satisfactory to the SEC. The length of the SEC review process is uncertain and
may extend to a number of months.

 



--------------------------------------------------------------------------------



 



As you are aware, the Shares being sold in this Offering are restricted in
nature and may not be publicly resold absent the effectiveness of the
registration statement or pursuant to an applicable exemption from registration.
Consequently, you may not be able to sell your Shares for a substantial period
of time.
WE MAY ALLOCATE THE NET PROCEEDS OF THIS OFFERING IN WAYS WITH WHICH YOU MAY NOT
AGREE.
We will have broad discretion in how we apply the net proceeds from this
Offering. Because the net proceeds of this Offering are not required to be
allocated to any specific investment or transaction, you cannot determine at
this time the value or appropriateness of our application of the net proceeds,
and you and other shareholders may not agree with our decisions. For example, we
may attempt to acquire other businesses or assets using a portion of the net
proceeds of this Offering which otherwise could have been used for working
capital. There can be no assurance that we will be able to acquire any desirable
businesses or assets or that, if acquired, that we will be able to successfully
develop or integrate such businesses or assets.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Explanation of “BENEFICIAL OWNERSHIP”
Securities that are subject to a power to vote or dispose are deemed
beneficially owned by the person who holds such power, directly or indirectly.
This means that the same securities may be deemed beneficially owned by more
than one person, if such power is shared. In addition, the beneficial ownership
rules provide that shares which may be acquired upon exercise of an option or
warrant, or which may be acquired upon the termination of a trust, discretionary
account or similar arrangement, which can be effected within a period of 60 days
from the date of determination, are deemed to be “beneficially” owned.
Furthermore, shares that are subject to rights or powers even though such rights
or powers to acquire are not exercisable within the 60-day period may also be
deemed to be beneficially owned if the rights or powers were acquired “with the
purpose or effect of changing or influencing the control of the issuer or in
connection with or as a participant in any transaction having such purpose or
effect.”
In determining whether securities are “beneficially owned,” benefits which are
substantially equivalent to those of ownership by virtue of any contract,
understanding, relationship, agreement or other arrangement should cause the
securities to be listed as “beneficially owned.”
Thus, for example, securities held for a person’s benefit in the name of others
or in the name of any estate or trust in which such person may be interested
should also be listed. Securities held by a person’s spouse, children or other
members of such person’s family who are such person’s dependents or who live in
such person’s household should be listed as “beneficially owned” unless such
person does not enjoy benefits equivalent to those of ownership with respect to
such securities.
If a person has a proprietary or beneficial interest in a controlled
corporation, partnership, personal holding company, trust or estate which owns
of record or beneficially any securities, such person should state the amount of
such securities owned by such controlled corporation, partnership, personal
holding company, trust or estate in lieu of allocating such person’s proprietary
interest, and by note or otherwise, please indicate that. In any case, the name
of the controlled corporation, partnership, personal holding company, or estate
must be stated.
In all cases the nature of the beneficial ownership should be stated.

 